11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
In re Stith
Reece Edmondson, III
No.  11-01-00297-CR B Original Proceeding
 
On
September 17, 2001, relator filed a pro se application for writ of mandamus
contending that the trial court was not complying with this court=s August 9, 2001, order
entered in his appeal in Cause No. 11-01-00208-CR.[1]  The August 9 order granted relator=s pro se motion for an
abatement of his appeal to allow the trial court to make a determination on his
right to represent himself.  The judge
who has been appointed to hear various matters relator has raised in the trial
court has informed this court in writing that he would be unable to preside
over the hearing requested by Edmondson until December.  In an order entered this day in Cause No.
11-01-00208-CR, the due date for the record from the hearing that relator
requested has been extended to January 4, 2002.
Therefore,
the application for writ of mandamus is denied.
 
PER CURIAM
 
October 18, 2001
Do not
publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J.,
and
Wright, J., and McCall, J.
 
 




[1]We note that the due date for the record from the
hearing was originally September 21, 2001.